Matter of Girl A. (Veronica A.) (2015 NY Slip Op 07214)





Matter of Girl A. (Veronica A.)


2015 NY Slip Op 07214


Decided on October 6, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2015

Gonzalez, P.J., Mazzarelli, Sweeny, Richter, Manzanet-Daniels, JJ.


15769 15768

[*1] In re Baby Girl A., also known as Kalynn A., etc., A Child Under the Age of Eighteen Years, etc.,
Veronica A., Respondent-Appellant, 
andCommissioner of Social Service of The City of New York, Petitioner-Respondent.


Daniel R. Katz, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about March 6, 2014, to the extent it brings up for review an order, same court and Judge, entered on or about March 5, 2014, which granted petitioner agency's motion for summary judgment finding that respondent mother had derivatively neglected the subject child, unanimously affirmed, without costs. Appeal from the March 5, 2004 order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The agency made a prima facie showing of derivative neglect as to the subject child based on prior orders, issued nine months before the commencement of this proceeding, finding that the mother and father had neglected two older children who suffered unexplained, serious injuries while in their care (see Matter of Camarrie B. [Maria R.], 107 AD3d 409, 409 [1st Dept 2013]; Matter of Matthew O. [Kenneth O.], 103 AD3d 67, 76 [1st Dept 2012]). Moreover, the most recent permanency hearing order found that continued placement of the subject child's siblings was in their best interests. In addition, following an evidentiary hearing on the agency's application to suspend unsupervised visitation, the Family Court found that the mother not only had failed to take steps towards distancing herself from the abusive father, but had continued to see him and allowed him to have unsupervised access to the baby in violation of a protective order.
In opposition, the mother failed to raise a triable issue of fact regarding whether conditions had changed so that she had gained sufficient insight and self discipline to safely [*2]parent her child (Matter of Jayden C. [Luisanny A.], 126 AD3d 433, 434 [1st Dept 2015]).
We have considered the mother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 6, 2015
CLERK